Citation Nr: 1431554	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  02-14 807	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for service-connected cervical strain with degenerative changes, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Detroit, Michigan, respectively.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


With respect to the low back disability, the claim was remanded by the Board in May 2010 decision.  As will be explained below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in supplemental statements of the case (SSOCs) dated in July 2013 and April 2014.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As to the cervical spine disability claim, the Board denied service connection in the May 2010 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Joint Motion for Partial Remand (JMR), the parties moved to partially vacate the May 2010 decision.  The Court granted the motion in a January 2011 Order and the matter of entitlement to service connection for a cervical spine disability was remanded to the Board.  In a May 2011 decision, the Board remanded the claim for additional evidentiary development.

In a July 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a cervical spine disability and assigned a 10 percent disability rating effective from March 28, 2007.  The Veteran disagreed with the assigned rating and perfected an appeal in April 2014.

The Veteran's claim of entitlement to service connection for shoulder disabilities was also remanded to the Board through the January 2011 Court Order.  The Board then remanded the claim to the AOJ in May 2011.  By a January 2014 rating decision, service connection was granted for a left shoulder strain and arthritis, as well as, a right shoulder strain with impingement; separate 10 percent disability ratings were assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

(The issue of entitlement to an increased disability rating for a cervical spine disability is addressed in the remand that follows the decision below.)


FINDING OF FACT

A low back disability is not related to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in August 2005 and August 2008, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection.

The Board also finds that the August 2005 and August 2008 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue decided herein.  The evidence in the claims file includes VA and private treatment records, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, pursuant to the May 2010 Board remand, the Veteran was afforded a VA examination in February 2013, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination report is sufficient relative to the low back disability claim, as it is predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as, specific examination findings.  The VA examiner considered the statements of the Veteran, and provided an explanation for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the service connection claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran has contended that he developed a low back disability as a result of lifting heavy loads onto trucks and driving trucks over rough terrain while in service.  He has also stated that he incurred a low back disability following a slip and fall while lifting a 50-gallon drum.  See, e.g., the VA examinations dated October 2008 and February 2013.

As indicated above, the Veteran served on active duty from July 1943 to November 1946.  His STRs document treatment for complaints of low back pain from December 1944 to January 1945; a diagnosis of lumbago, mild, cause undetermined was made at that time.  He returned to full duty in January 1945.  No subsequent diagnoses or complaints related to the low back were noted in the Veteran's STRs.

Private treatment records dated in September 1999 documented complaints of low back pain.  A radiological report dated in November 1999 diagnosed neural foraminal stenosis at the level of L4-L5 on the right and L5-S1 on the left.  A computed tomography (CT) scan performed in November 1999 revealed "mild diffuse bulging at the disc of L4-L5 and L5-S1 intervertebral disc space levels...There is bilateral degenerative facet disease at all the examined levels."  An x-ray conducted in May 2001 indicated that there was a "[n]ormal lumbosacral spine."  An x-ray conducted in June 2004 documented mild degenerative disc changes of the lumbar spine.

The Veteran was afforded a VA examination in November 2004.  The examiner reported that diagnostic studies included x-rays, and that those x-rays showed that the lumbosacral spine was essentially normal.  The examiner diagnosed normal lumbosacral spine without any radiological evidence of arthritis.  Mild thoracic kyphosis with degenerative disc disease (DDD) was diagnosed.  After review of the Veteran's complete claims file, he also concluded that there was no evidence of any currently diagnosed low back arthritis.

The examiner provided an addendum to his report in August 2006, at the request of the RO.  After another review of the claims file and review of recently obtained additional treatment records from Oakwood Hospital, he noted that his opinion remained the same as reported in his November 2004 examination report.

The Veteran was afforded another VA examination in October 2008 at which time he reported experiencing a slip and fall in service, he stated that he felt his back has not been the same since.  The examiner diagnosed the Veteran with lumbar spinal stenosis without right S1 radiculopathy.  With respect to medical nexus, the examiner concluded that "it is less likely than not that the current low back condition is related to any injuries sustained while in active military service."  He further opined, "[d]espite the fact that the Veteran does have incidents of slip and fall to the back, the current diagnosis is more likely to be the result of a normal degenerative process of the lumbar spine."

A VA medical opinion was obtained in April 2009.  The examiner determined that the Veteran's currently diagnosed low back pain is not attributable to his military service.  Specifically, the examiner noted that the earlier examination report dated in November 2004 reported that radiographs of the back showed normal x-ray without evidence of degeneration.  Based on that assessment, and based on October 11, 2008, findings of severe degenerative changes in the lumbosacral region with retro-listhesis of L5 on S1, Grade I in nature, with narrowing of the neural foramen, the examiner concluded that this indicates that the significant degenerative process developing in the lumbar area had onset likely between the 2004 and the 2008 timeframe, and therefore was not related to his military service.

However, as described in the May 2010 Board remand, the November 2004 examination, cited by the April 2009 VA examiner, did not report normal x-rays of the back without evidence of degeneration.  Rather, the actual report of the x-ray examination in November 2004 showed that x-rays of the thoracic spine revealed osteoporosis and a mild 'compressent' fracture deformity of T6, T7, and T9 due to osteoporosis.  Pedicles appeared intact, and there was no evidence of any paraspinal soft tissue density masses.  X-rays of the lumbar spine also revealed osteoporosis with mild degenerative changes in the lumbar spine with mild degenerative disc disease changes at L3-L4.  Thus, given the disparity between the radiologist's November 2004 report and the April 2009 VA examiner's characterization of the November 2004 report, the Board remanded the claim for another VA medical opinion.

A VA examination was conducted in June 2011 at which time the examiner stated that "[a]fter reviewing the SMR provided today, there is one documented diagnosis of lumbago in 1944.  Subsequent exams do not reveal any complaints of . . . [a] low back condition[].  The Veteran does report an incident while carrying a 55 gallon barrel of gas that injured his shoulders, neck, and back.  Per my review of the SMR today, there is no documentation of a chronic problem."  He continued, "[t]herefore, in my opinion, his current lumbar . . . condition[] [is] less than likely as not related to service."

The Veteran was afforded an additional VA examination in February 2013 at which time the examiner confirmed a diagnosis of DDD of the lumbar spine.  The examiner reviewed the evidence of record, including the STRs and previous VA examinations, in particular the 2004 and 2009 examinations.  He then concluded, "[i]n my opinion, the Veteran's current back condition is not traceable to the Veteran's period [of] military service."  He explained that the Veteran "does have a documented injury with associated back strain while in service.  However, this event appears to have resolved without residuals."  The examiner continued, "[t]he Veteran's radiographic findings of compression deformities of T6, T7, and T9 are due to degenerative and osteoporotic conditions and not linked to an injury, event, or activity."  The examiner further explained, "[h]e currently has degenerative disease which had led to spinal stenosis, but again, this is related to age changes and not to his military service."  The examiner concluded, "[i]n total, the x-ray findings in 2004 are akin to an aging degenerative process and not to his military service.  In my opinion, there are no traceable thoracolumbar conditions linked to his military service, activities, obligations, or injuries within."

Upon review of the record, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed low back disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  In particular, as indicated above, the February 2013 VA examination report was based on review of the Veteran's medical history; the Board therefore places significant weight on the findings of the February 2013 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the findings of the February 2013 VA examination report are consistent with other VA examination reports and medical opinions of record.

Significantly, the record does not include any medical opinion evidence that contradicts the conclusions of the February 2013 VA examiner.  (As was explained, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).)

Based on a review of the evidence, the Board finds that service connection for a low back disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide medical conclusions as to whether a disability is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his low back disability is the result of his military service, a layperson without medical training such as the Veteran, is not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).

There is no indication in the medical evidence of record that the Veteran was diagnosed with DDD of the lumbar spine during his military service or for decades thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The salient point to be made here is that the evidence does not document a diagnosis of degenerative disease of the lumbar spine until November 1999.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic low back symptomatology dating from service are contradicted by the findings of the February 2013 VA examiner who considered the Veteran's lay assertions and inferences that could be made from the record in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue--entitlement to an increased rating for service-connected cervical strain with degenerative changes--must be remanded for further development.

The Veteran was most recently afforded a VA examination as to the service-connected cervical spine disability in June 2011.  Notably, the Veteran and his attorney have asserted that the Veteran's cervical spine symptomatology is worse than was described by the June 2011 VA examiner.  See the NOD dated June 2012.  To this end, the Veteran's attorney contended that the June 2011 VA examination report is inadequate because the examiner failed to document adequate forward flexion in accordance with the criteria set forth in 38 C.F.R. §§ 4.40, 4.45 as noted in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  To this end, in VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joints or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The evidence of record is therefore unclear concerning the current severity of the cervical spine disability.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected cervical spine disability.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received for his neck disability.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since December 2004.  All such available documents should be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected cervical spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's cervical spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's cervical spine.  The examiner should equate the functional impairment due to pain, weakened movement, excess fatigability, and/or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  If disc syndrome is found, report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected cervical spine disability.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(c)  Identify any evidence of neurological manifestations due to the service-connected cervical spine disability, to include any neurological pathology affecting the upper extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(d)  Address the impact of the service-connected cervical spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  After undertaking any other development deemed appropriate, the rating issue must be readjudicated.  If a benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


